Exhibit 10.1

     
(DRI LOGO) [d68943d6894300.gif]

  Corporate Administration
13760 Noel Road, Suite 830
Dallas, Texas 75240
Phone: (214) 378-8992
Fax: (214) 378-8437
www.digrec.com

August 18, 2009
Mr. Andrew D. Shiftan
Managing Director
Brooks, Houghton & Company, Inc.
444 Madison Ave., 25th Floor
New York, NY 10022
Re: Repayment $1,000,000 under Loan Agreement
Dear Andrew:
Confirming our email correspondence on this matter, DRI requests that the
$1,000,000 repayment due on June 30, 2009 under the terms of the Loan Agreement
dated June 30, 2008 (see paragraph 2.5 E), should we not complete the
acquisition of the 50% equity interest in Mobitec Brasil Ltda. on or before
June 30, 2009, be further extended from September 30, 2009 to October 31, 2009.
This extension of time to complete the transaction is necessary to allow us to
meet certain Brazilian legal and regulatory requirements prior to completion of
the transaction.
Best regards,

     
/s/ David L. Turney
 
   
David L. Turney; Chairman, CEO and President
   

Agreed and Acknowledged:
BHC Interim Funding III, L.P.

         
By:
  /s/ Gerald Houghton
 
   
Name:
  Gerald Houghton    
Title:
  Managing Partner    

